IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-40590
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MICHAEL GUY JACKSON,

                                          Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:97-CR-121-1
                        - - - - - - - - - -
                         December 10, 1998

Before DAVIS, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Michael Guy Jackson has appealed the sentence imposed

following entry of his guilty plea to count 1 of an indictment

charging him with possession of cocaine base with intent to

distribute.    Jackson contends that his conduct in attempting to

elude arresting officers during a high-speed chase does not merit

a two-level increase in offense level for reckless endangerment.

By adopting the presentence report, the district court found that

Jackson had knowingly created a risk that pedestrians, other

motorists, or the pursuing police officers would suffer death or


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 98-40590
                                 -2-

serious bodily injury as a result of the high-speed chase and

that Jackson’s disregard of that risk had constituted a gross

deviation from the conduct of a reasonable person under those

circumstances.    See U.S.S.G. §§ 2A1.4, comment. (n.1) & 3C1.2,

comment. (n.2).   Although Jackson argues that the facts in United

States v. Reyna, 130 F.3d 104, 112 (5th Cir. 1997), cert. denied,

118 S. Ct. 1328 (1998), were more egregious, the district court’s

fact findings in this case were not clearly erroneous.

     AFFIRMED.